Name: COMMISSION REGULATION (EEC) No 1118/93 of 6 May 1993 re-establishing the levying of customs duties on products of categories 24 and 39 (order Nos 40.0240 and 40.0390), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 8. 5. 93 Official Journal of the European Communities No L 114/7 COMMISSION REGULATION (EEC) No 1118/93 of 6 May 1993 re-establishing the levying of customs duties on products of categories 24 and 39 (order Nos 40.0240 and 40.0390), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 24 and 39 (order Nos 40.0240 and 40.0390), originating in India, the relevant ceilings amount to 499 000 pieces and 101 tonnes respectively ; Whereas on 18 February 1993 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 391 7/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 11 May 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category ( unit ) CN code Description 40.0240 24 6107 21 00 Men's or boys' nightshirts, pyjamas, bathrobes, (1 000 pieces) 6107 22 00 dressing gowns and similar articles, knitted or 6107 29 00 crocheted 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©s, 6108 31 90 bathrobes, dressing gowns and similar articles, 6108 32 11 knitted or crocheted 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 40.0390 39 6302 51 10 Table linen, toilet and kitchen other than knitted (tonnes) 6302 51 90 or crocheted, other than of terry towelling or 6302 53 90 similar terry fabrics of cotton ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 (') OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 396, 31 . 12. 1992, p . 1 . No L 114/8 Official Journal of the European Communities 8 . 5. 93 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1993 . For the Commission Christiane SCRIVENER Member of the Commission